ORDER
The Disciplinary Review Board on August 27,1998, having filed with the Court its decision concluding that NORMAN J. CHIDIAC of CLIFTON, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact with knowledge that the tribunal may be misled), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that NORMAN J. CHIDIAC is suspended from the practice of law for a period of six months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.